 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:18-CR-176-APG-NJK

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 STEVEN EDDY DUNHAM,

12                Defendant.

13         This Court finds Steven Eddy Dunham pled guilty to Count One of a One-Count
14 Criminal Indictment charging him with possession of child pornography in violation of 18

15 U.S.C. § 2252A(a)(5)(B). Criminal Indictment, ECF No. 1; Plea Agreement, ECF No. 35;

16 Change of Plea, ECF No. 36.

17         This Court finds Steven Eddy Dunham agreed to the forfeiture of the property set
18 forth in the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment.

19 Criminal Indictment, ECF No. 1; Plea Agreement, ECF No. 35; Change of Plea, ECF No.

20 36.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
22 of America has shown the requisite nexus between property set forth in the Plea Agreement

23 and the Forfeiture Allegation of the Criminal Indictment and the offense to which Steven

24 Eddy Dunham pled guilty.

25         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
26 any book, magazine, periodical, film, videotape, or other matter which contains any such

27 visual depiction, which was produced, transported, mailed, shipped or received in violation

28 of 18 U.S.C. § 2252A(a)(5)(B) and (2) any property, real or personal, used or intended to be
 1   used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(5)(B) or any

 2   property traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. §

 3   2253(a)(1) and 2253(a)(3):

 4                  1. Emachine computer model W3410, S/N CRX55-300-03745;

 5                  2. Seagate IDE hard drive 100 GB, S/N 4LHOOJZE;

 6                  3. PNY 8GB USB Flash Drive;

 7                  4. Black and Silver Sanyo Boostmobile Cellular telephone, model SCP-6780,

 8                     Barcode Dec# 268435459910732944; and

 9                  5. Kodak DVD.

10   (all of which constitutes property).

11          This Court finds that the United States of America may amend this order at any time

12   to add subsequently located property or substitute property to the forfeiture order pursuant

13   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

14          This Court finds the United States of America is now entitled to, and should, reduce

15   the aforementioned property to the possession of the United States of America.

16          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

17   DECREED that the United States of America should seize the aforementioned property.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

19   rights, ownership rights, and all rights, titles, and interests of Steven Eddy Dunham in the

20   aforementioned property are forfeited and are vested in the United States of America and

21   shall be safely held by the United States of America until further order of the Court.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

23   of America shall publish for at least thirty (30) consecutive days on the official internet

24   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

25   describe the forfeited property, state the time under the applicable statute when a petition

26   contesting the forfeiture must be filed, and state the name and contact information for the

27   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

28   and 21 U.S.C. § 853(n)(2).
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 2   or entity who claims an interest in the aforementioned property must file a petition for a

 3   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 4   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 5   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 6   right, title, or interest in the forfeited property and any additional facts supporting the

 7   petitioner’s petition and the relief sought.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 9   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

10   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

11   not sent, no later than sixty (60) days after the first day of the publication on the official

12   internet government forfeiture site, www.forfeiture.gov.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

14   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

15   Attorney’s Office at the following address at the time of filing:

16                  Daniel D. Hollingsworth
                    Assistant United States Attorney
17                  James A. Blum
                    Assistant United States Attorney
18                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
19

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

21   described herein need not be published in the event a Declaration of Forfeiture is issued by

22   the appropriate agency following publication of notice of seizure and intent to

23   administratively forfeit the above-described property.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                 December 5
            DATED _____________________, 2019.

 4

 5

 6                                               HONORABLE ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   October 9, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
